Exhibit 10.1

 

CONFIDENTIAL SETTLEMENT AGREEMENT

 

This CONFIDENTIAL SETTLEMENT AGREEMENT (“Confidential Settlement Agreement”) is
made and entered into on this 21st day of December 2017 (the “Effective Date” is
the date on which the last of the Parties named below executes this Confidential
Settlement Agreement) between MEGDAL ASSOCIATES, LLC, a Pennsylvania limited
liability company (“Megdal Associates”); TERRY MEGDAL, an individual; JANICE
FALLER, an individual; DR. WILLIAM MEGDAL, individually and as Custodian and/or
Power of Attorney for Rachel Rose Megdal, Lydia Camille Megdal, and Miriam Iris
Megdal (collectively, the “Megdal Parties”) and LA-Z-BOY INCORPORATED, a
Michigan corporation (“La-Z-Boy”) (collectively all of the foregoing are the
“Parties” and each a “Party”) with respect to the following recitals:

 

Recitals

 

WHEREAS, Megdal Associates and La-Z-Boy are parties to a License Agreement dated
January 1, 2002, as amended by that certain La-Z-Boy/Megdal Associates Agreement
effective January 31, 2003, as further amended by that certain Addendum
Agreement dated May 21, 2004 (the “2002 License Agreement”), and Megdal
Associates, by assignment, and Centurion Furniture PLC and Tom Brown, are
parties to an April 21, 1999 Confidentiality Agreement (the “1999
Confidentiality Agreement”).

 

WHEREAS, the Megdal Parties and La-Z-Boy had a dispute concerning the 2002
License Agreement pertaining to inter alia certain lines of power motion
furniture (the “Dispute” or the “Disputes”).

 

WHEREAS, Megdal owns or owned rights in U.S. Patent 7,017,439 (“the ‘439
Patent”); U.S. Patent No. 6,952,976 (“the ‘976 Patent”); the 2002 License
Agreement; certain disclosures of designs, confidential, proprietary, and trade
secret information defined in the 2002 License Agreement as THE DISCLOSURES,
certain trade secrets and inventions licensed to La-Z-Boy under the 2002 License
Agreement (THE DISCLOSURES and the TRADE SECRETS AND INVENTIONS under the 2002
License Agreement shall hereinafter be the “Trade Secrets and Inventions”); and
all claims made against La-Z-Boy in the Litigation, including but not limited to
the judgment in the amount of $6,030,558.25 (the ‘976 Patent; the 2002 License
Agreement; the Trade Secrets and Inventions; and all claims made against
La-Z-Boy in the Litigation, including the judgment, collectively, “Megdal’s
Assets”).

 

WHEREAS, the Megdal Parties asserted certain Intellectual Property Rights and
Patent Rights (as defined in Paragraph 26 below) against La-Z-Boy.

 

WHEREAS, Megdal Associates filed an action styled Megdal Associates, LLC v.
La-Z-Boy Inc., Civil Action No. 9:14-cv-81009-WJZ, and a subsequent action
styled Megdal Associates, LLC v. La-Z-Boy Inc., Civil Action
No. 9:14-cv-81476-WJZ, in the United States District Court for the Southern
District of Florida (collectively, the “Litigation”).

 

--------------------------------------------------------------------------------


 

WHEREAS, the District Court entered a Final Judgment dated February 28, 2017 in
the Litigation in favor of Megdal Associates and against La-Z-Boy for
$6,030,558.25.

 

WHEREAS, the District Court entered an Order in favor of Megdal Associates on
taxable costs dated August 28, 2017 in the amount of $96,749.53 (the “Order”).

 

WHEREAS, La-Z-Boy appealed the Final Judgment and the Order to the Eleventh
Circuit Court of Appeals, which appeal is now pending in Consolidated Case
No. 17-11397/17-14292.

 

WHEREAS, on March 28, 2017, La-Z-Boy posted a Civil Supersedeas Bond in the
amount of $6,633,614.08 (“Bond”), which is 110% of the Final Judgment.

 

WHEREAS, without admitting liability or fault, the Parties desire now to settle
and fully resolve the Disputes, the Final Judgment, the Order, the Bond, and the
Appeal, and to end any contractual, quasi-contractual, or other relationship of
any manner or type, now and extending into the future, between the Megdal
Parties and La-Z-Boy, including, but not limited to, pursuant to the 2002
License Agreement and the 1999 Confidentiality Agreement, as amended.

 

WHEREAS, the Parties agree that the Confidentiality provisions of this
Confidential Settlement Agreement are an essential element of this Confidential
Settlement Agreement and shall be strictly construed for the protection of all
Parties.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Recitals.  The foregoing recitals are
true and correct and are incorporated herein.

 

2.                                      Payment.  To purchase from Megdal all of
Megdal’s right, title, and interest in and to Megdal’s Assets as part of a
settlement of the Litigation, and in complete satisfaction of all Disputes, the
Final Judgment, the Order, the Litigation, the Bond, the Appeal, and all
obligations under the 2002 Licensing Agreement and under the Final Judgment, and
contingent on the receipt by La-Z-Boy of a fully completed IRS Form W-9 by the
Robins Kaplan Incoming Trust for Megdal LLC and each of the members of Megdal
Associates, La-Z-Boy shall make a payment to Megdal Associates by December 27,
2017 (“Closing”) for Thirteen Million Five Hundred Thousand Dollars and 00/100
Cents ($13,500,000.00) (the “Payment”) to Robins Kaplan LLP in trust for Megdal
Associates by wire transfer and sent to the following bank:

 

Bank Name: U.S. Bank

Bank Address: 800 Nicollet Mall, Minneapolis, MN 55402

Routing Number: 091 000 022

Beneficiary Account Name: Robins Kaplan Incoming Trust for Megdal LLC

Beneficiary Account Number: 1047 7555 9172

 

Upon signing this Confidential Settlement Agreement, and after irrevocable
clearance of the Payment, the Megdal Parties and La-Z-Boy will complete the
Mutual General Release attached as Exhibit A and transmit it to La-Z-Boy.

 

2

--------------------------------------------------------------------------------


 

3.                                      Extinguishment of All Agreements.  All
agreements (oral, written, or otherwise) between La-Z-Boy, its Affiliates, or
Affiliated Persons, and any or all of the Megdal Parties, their Affiliates, and
Affiliated Persons, including the 2002 Licensing Agreement and the 1999
Confidentiality Agreement, as amended, are now hereby irrevocably extinguished
and terminated by the Payment under this Confidential Settlement Agreement.

 

4.                                      Release of Intellectual Property Rights
and Contractual Rights.  In consideration of the Payment, the Megdal Parties
acknowledge and agree that they are voluntarily and irrevocably selling and
releasing all Intellectual Property Rights and all Contractual Rights,
including, but not limited to, the right to seek all future royalties, sums,
fees, payments, considerations, and monies from La-Z-Boy by consequence of any
of the Megdal Parties’ Intellectual Property Rights, the Megdal Parties’
Contractual Rights, the Disputes, the Litigation, the Final Judgment, the Order,
the ‘976 Patent, the ‘439 Patent, the Appeal, the Bond, the 2002 License
Agreement, the 1999 Confidentiality Agreement, or any of the foregoing as
amended, as against La-Z-Boy, its Affiliates, and its Affiliated Persons,
including, without limitation, as to all products introduced or sold after the
date hereof, and all other claims, losses, causes of action, known or unknown,
asserted or not asserted, from the beginning of time up to and through the
Effective Date of this Agreement, including any existing on the Effective Date
but accruing thereafter, whether asserted in the Litigation or not.

 

5.                                      Release of Patent Rights.

 

a.              In consideration of the Payment, the Megdal Parties acknowledge
and agree that they are voluntarily and irrevocably releasing the right to
assert, and do release the right to assert, all past, present and future Patent
Rights held by the Megdal Parties as against La-Z-Boy, its Affiliates, and its
Affiliated Persons anywhere in the world. In the event that the Megdal Parties
violate this provision, then the Megdal Parties agree to immediately dismiss the
claim and indemnify, defend, and hold La-Z-Boy harmless against any and all loss
and liability arising therefrom.

 

b.              In consideration of the Payment, the Megdal Parties acknowledge
and agree that they are voluntarily releasing the right to assert, and do
release the right to assert any claim or right of contest against all present
and future patent and intellectual property rights held by La-Z-Boy anywhere in
the world, its past, current and future licensees of the same, including, but
not limited to, pursuant to any patent or patent application. In the event that
the Megdal Parties violate this provision, then the Megdal Parties agree to
immediately dismiss the claim and indemnify, defend, and hold La-Z-Boy harmless
against any and all loss and liability arising therefrom.

 

6.                                      Release of Claims against Third
Parties.  In consideration of the Payment, the Megdal Parties acknowledge and
agree that they are voluntarily and conditionally releasing the right to assert,
and do conditionally release the right to assert, all Claims and demands for
discovery, requests for documents, subpoenas, demands, information requests,
records requests, depositions, and other discovery demands against (i) Dewert
Antriebs und Systemtechnik,

 

3

--------------------------------------------------------------------------------


 

GmbH & Co. KG, a division of Phoenix Mecano, AG, Phoenix Mecano Ltd., Phoenix
Mecano, Inc. (and its division Dewert Motorized Systems) and its Affiliates and
Affiliated Persons, arising out of or related to the Disputes or the
Intellectual Property Rights, the Patent Rights, the Contractual Rights, the
‘976 Patent, the ‘439 Patent or Megdal’s Assets, including, but not limited to,
that certain Confidentiality Agreement dated August 29, 2000 between Megdal
Associates, LLC and Dewert Motorized Systems, Division of Phoenix Mecano, Inc.,
the Dewert/Megdal Schunke Patent and Technology Agreement effective January 31,
2003 between Paul Megdal and Megdal Associates, LLC, and Dewert Antriebs und
Systemtechnik, GmbH & Co. KG, Phoenix Mecano, Inc., Dewert Motorized Systems (a
division of Phoenix Mecano), and Phoenix Mecano, Ltd., and the Dewert/Megdal
Megatorxx™ Patent and Technology Agreement dated as of January 31, 2003 between
Paul Megdal and Megdal Associates, LLC, and Dewert Antriebs und Systemtechnik,
GmbH & Co. KG, Phoenix Mecano, Inc., Dewert Motorized Systems (a division of
Phoenix Mecano), and Phoenix Mecano, Ltd. and (ii) Leggett & Platt, Incorporated
and its Affiliates and Affiliated Persons, arising out of or related to the
Disputes, or the Intellectual Property Rights, the Patent Rights, the
Contractual Rights, the ‘976 Patent, the ‘439 Patent, or Megdal’s Assets,
including that certain Confidentiality Agreement dated on or about February 28,
2001; provided, however, that if any of the foregoing entities file an action or
proceeding asserting any type of claim against any or all of the Megdal Parties,
concerning any of the Disputes, the Intellectual Property Rights, the Patent
Rights, the Contractual Rights, the ‘976 Patent, the ‘439 Patent, or Megdal’s
Assets, then under that condition the release as set forth herein shall be null
and void nunc pro tunc.  Subject to the foregoing condition, in the event that
the Megdal Parties violate this provision, then the Megdal Parties agree to
immediately dismiss the claim and indemnify, defend, and hold La-Z-Boy harmless
against any and all loss and liability arising therefrom.

 

7.                                      Confidentiality and Non-Disparagement.

 

a.              As a material inducement to the Parties’ agreement to enter into
this Confidential Settlement Agreement, the Parties agree that all information
pertaining to the Disputes, the 2002 License Agreement, the Litigation, the
Appeal, and the mediation in this action, including, but not limited to, this
Confidential Settlement Agreement between the Parties, the Payment Amount, the
Disputes, the Parties’ oral and written settlement communications, the Parties’
telephone calls, the terms of the settlement negotiation and all documents
reflecting the settlement, including all drafts of this Confidential Settlement
Agreement (collectively, the “Confidential Information”), shall be confidential
and privileged, and shall not be disclosed to any third party other than as
provided below in Paragraph 7(a)(1)-(9):

 

(1)                       the La-Z-Boy Board of Directors;

 

(2)                       any accountant for the Parties who has a need to know
such information to prepare taxation or financial reporting or information;

 

(3)                       the Internal Revenue Service or any other taxing
authority;

 

4

--------------------------------------------------------------------------------


 

(4)                       the legal counsel (inside and outside counsel) of the
Parties (and their paralegals and administrative assistants, if necessary to
carry out this Confidential Settlement Agreement), who are bound as provided
below in Paragraph 7(d);

 

(5)                       as otherwise required to comply with a request or
disclosure required by law, including as required by regulations or requests of
the United States Securities and Exchange Commission, state money services
regulators and other governmental agencies, including any state or federal
agencies relating to health care;

 

(6)                       as outlined below in Paragraph 7(f) and Paragraph 10
of this Confidential Settlement Agreement (except that the disclosure in
Paragraph 10 shall only apply to what may be necessary, if desired, to
effectuate the assignment with the U.S. Patent and Trademark Office);

 

(7)                       as needed to disclose to any current employee of
either Party as strictly necessary to carry out the provisions of this
Confidential Settlement Agreement;

 

(8)                       if required by law, La-Z-Boy shall be entitled to file
the entirety of this Confidential Settlement Agreement with its SEC filings and
issue a public statement in the form attached as Exhibit F, and respond to
questions from analysts, prospective and actual investors, and other third
parties about the SEC Filings and the public statement attached as Exhibit F;
and

 

(9)                       if, as provided by Paragraph 7(a)(8), La-Z-Boy does
file the Confidential Settlement Agreement, issue the public statement attached
as Exhibit F, or responds to the questions of the third parties about the SEC
Filings and the public statement, then any other Party may reiterate and repeat
such public information; provided that, in no event shall any Party disclose the
Confidential Information prior to the date of its public release in an SEC
Filing by La-Z-Boy.

 

b.              The confidentiality provisions of this Paragraph 7 are binding
on the Parties and their legal counsel/law firms.

 

c.               In making any of the disclosures in Paragraph 7(a)(2) and (7),
the Parties agree that they shall (i) disclose only the absolute minimum
information necessary or requested by the third party; (ii) wherever possible,
make any disclosure by marking the document as Confidential; and (iii) wherever
possible, require the execution of the Joinder attached as Exhibit C.

 

d.              Except as provided otherwise in this Paragraph 7, if any inquiry
is made about the Confidential Information, the Parties may only state that “the
Parties have resolved their dispute by mutual agreement and the Litigation has
been dismissed”.

 

5

--------------------------------------------------------------------------------


 

e.               For avoidance of doubt, Paragraph 7 of this Confidential
Settlement Agreement shall be binding upon Rachel Rose Megdal, Lydia Camille
Megdal, and Miriam Iris Megdal and the Megdal Parties, severally.  William
Megdal as custodian and/or Power of Attorney shall be responsible for the
compliance of Rachel Rose Megdal, Lydia Camille Megdal, and Miriam Iris Megdal
with this Paragraph 7.

 

f.                The Parties agree that it shall not be a breach for any Party:

 

(1)                       To comply with a valid court order or subpoena
requiring the disclosure of any information about this Confidential Settlement
Agreement, provided:

 

i.                                No such Party suggests to a third party that
such third party issue such a subpoena or otherwise colludes with such third
party to cause such an event;

 

ii.                             The requested Party notifies the opposing Party
in writing within seven (7) business days of the requested Party’s receipt of
any oral or written notice that the Confidential Information is sought by any
third party or is otherwise to be disclosed in any court or other proceeding so
that the opposing Party may oppose such disclosure by way of protective order or
otherwise prior to the time for compliance with any deadline;

 

iii.                          The requested Party makes every reasonable effort
to assure that the opposing Party has adequate time to protect its interests,
including, but not limited to, by objecting to the subject request within the
applicable time period and requesting an extension of time; and

 

iv.                         The Party from whom Confidential Information is
subpoenaed requests the issuer of the subpoena or request to execute a Joinder
attached as Exhibit C, or suitable confidentiality order, and in other respects
fully complies with its obligations under Paragraph 7(a)-(f) above.

 

g.               No Party will commit any act or omission, or make any statement
that would tend to disparage or adversely affect the reputation of the other
Party.  Without in any way limiting the generality of the foregoing, no Party
will make any disparaging or unfavorable statements to any third party, either
orally or in writing (whether electronically, via the Internet or otherwise),
regarding the other Party or any of their employees or related businesses or
operations.

 

h.              At Closing, the Parties shall execute a Certification in the
form attached hereto as Exhibit D that shall certify that from the Effective
Date to the date of Closing, the Parties and persons bound by the
confidentiality provisions of this Paragraph 7 have not violated Paragraph 7 of
the Confidential Settlement Agreement.

 

6

--------------------------------------------------------------------------------


 

(1)                       In the event that any breach of this Paragraph 7 is
committed by any Party or a person bound by the confidentiality provisions of
this Paragraph 7 (a “Violating Party”), or by another at the direction of, in
collusion with, or with the consent of any Violating Party, the other Party (a
“Non-Violating Party”) (for purposes of this Paragraph 7, the term “Party” or
“Parties” shall include a “Violating Party” and a “Non-Violating Party”) shall
be entitled to pursue any and all legal and equitable remedies for the breach of
this covenant, including, but not limited to, one or more of the following:

 

(2)                       Injunctive relief, equitable relief, and specific
performance.  In the event of a breach of this Paragraph 7, the Parties agree
that there would likely be imminent, irreparable harm to the Non-Violating Party
which will not be compensable by monetary damages alone and for which there is
no adequate remedy at law.  Accordingly, notwithstanding any other provision of
this Confidential Settlement Agreement, the Non-Violating Party shall be
entitled to seek, in addition to all other remedies, injunctive relief, specific
performance, or equitable relief restraining the Violating Party from breaching
or threatening to breach this Paragraph 7.  Notwithstanding any other provision
of applicable law, the Parties agree that it would not be possible to quantify
the actual damage sustained by the Non-Violating Party and that injunctive
relief, specific performance, and equitable relief would be in addition to and
without prejudice to other remedies.  The Parties hereby waive and release any
argument that this Confidential Settlement Agreement is not sufficiently
detailed to be specifically enforced via injunction, specific performance, or
equitable relief.  Notwithstanding any other provision of applicable law, the
Parties also agree that there is no requirement for the moving Party or
Non-Violating Party to show irreparable harm, inadequacy of remedy at law, or
service of public policy, all such requirements being waived, and that the only
requirement is to show substantial likelihood of success on the merits. 
Notwithstanding any other provision of applicable law, a Non-Violating Party
seeking to enforce this Paragraph 7 shall not be required to post a bond to
secure injunctive relief, specific performance, or equitable relief.

 

(3)                       Actual damages caused by the Violating Party;

 

(4)                       Liquidated damages in the amount of $25,000.00 per
violation by the Violating Party.  The Parties agree that the actual damages
that may arise from a violation of this Paragraph 7 cannot be readily
ascertained with certainty.  The Parties agree that the amount of $25,000.00 per
violation is a reasonable and proportional amount in relation to actual damages,
is not a penalty, and is not void or voidable against public policy. The Parties
agree that this clause is reasonable in the light of the anticipated or actual
loss caused by the breach and the difficulties of proof of loss.

 

7

--------------------------------------------------------------------------------


 

(5)                       In an action to enforce Paragraph 7 of this
Confidential Settlement Agreement, in addition to all other relief that a
prevailing Party may be entitled to, a prevailing Party in an action to enforce
this Paragraph 7 of this Confidential Settlement Agreement shall be entitled to
recover their attorneys’ fees, expert fees, and costs and expenses incurred at
the trial, and appellate levels, including, but not limited to, all reasonable
attorneys’ fees, expert fees, and costs and expenses incurred in litigating the
entitlement to and amount of such reasonable attorneys’ fees, expert fees, and
costs.  Notwithstanding any other provision of applicable law, the Parties
hereby waive and release any other defense to enforcement of this Paragraph 7,
except that there has been no violation of this Paragraph 7.

 

8.                                      Dismissal With Prejudice of the
Litigation and the Appeal.

 

a.              Upon delivery of all fully executed documents and the
irrevocable clearance in full of the Payment, the Megdal Parties and La-Z-Boy
shall execute, and thereafter promptly file within five (5) business days, with
the Eleventh Circuit Court of Appeals and the U.S. District Court for the
Southern District of Florida, a stipulation of voluntary dismissal with
prejudice of the Litigation in the form attached as Exhibit B.  The stipulation
of voluntary dismissal shall state that the Litigation and the Appeal are
dismissed with prejudice and that all claims that were brought or could have
been brought have been resolved or waived, and that the parties shall bear their
own costs, expenses, and attorneys’ fees.  The stipulation of voluntary
dismissal with prejudice shall attach a proposed form of final order of
voluntary dismissal with prejudice.  In the event that the documents attached as
Exhibit B are deemed insufficient by the Eleventh Circuit Court of Appeals or
the United States District Court for the Southern District of Florida to dismiss
in full the Litigation or the Appeal without the imposition of costs or
attorneys’ fees, then the Megdal Parties agree to execute such documents
prepared by La-Z-Boy as are necessary to effectuate the full dismissal of the
Litigation and the Appeal without the imposition of costs or attorneys’ fees.

 

b.              Upon irrevocable clearance of the Payment, the Megdal Parties
and La-Z-Boy shall also execute documents to release the Bond.  In the event
that the documents attached as Exhibit B are deemed insufficient by the Eleventh
Circuit Court of Appeals or the United States District Court for the Southern
District of Florida to release in full the Bond, then the Megdal Parties agree
to execute such documents prepared by La-Z-Boy as are necessary to effectuate
the full release of the Bond.

 

c.               Upon irrevocable clearance of the Payment, the Megdal Parties
and La-Z-Boy shall also execute documents to mark the Final Judgment and the
Order satisfied.  In the event that the documents attached as Exhibit B are
deemed insufficient by the Eleventh Circuit Court of Appeals or the United
States District Court for the Southern District of Florida to satisfy the Final
Judgment, then the Megdal Parties agree to execute such documents prepared by
La-Z-Boy as are necessary to effectuate the full satisfaction of the Final
Judgment and the Order.

 

8

--------------------------------------------------------------------------------


 

9.                                      Interest.  All claims for interest,
including pre-judgment interest and post-judgment interest, or any other form of
interest, on the Settlement Amount or amounts claimed in the Litigation or in
the Appeal are waived and released as a result of this Confidential Settlement
Agreement.

 

10.                               Patent Transfer.  As part of the sale of
Megdal’s Assets pursuant to this Confidential Settlement Agreement, the Megdal
Parties shall assign, convey, devise, sell, and transfer all of its right,
title, and interest in the ‘976 Patent to La-Z-Boy by execution of the
document(s) attached as Composite Exhibit E; provided, however, that La-Z-Boy
agrees that the Megdal Parties make no representations or warranties about the
‘976 Patent, any foreign counterpart applications or patents thereto, and/or
about the state of Megdal Associates, LLC’s right, title, and interest thereto. 
The Parties hereby agree that Exhibit E may be filed with, exhibited to, and
shown to, the United States Patent and Trademark Office to evidence this
transfer.  The Parties acknowledge that the ‘439 Patent was the subject of a
reexamination proceeding bearing Application No. 90/013,577 in which all of the
claims of the ‘439 Patent were rejected by Reexamination Certificate issued
January 10, 2017, and therefore, there are no more rights in the ‘439 Patent.

 

11.                               Attorneys’ Fees.  As between the Megdal
Parties and La-Z-Boy, all claims for attorneys’ fees, expert fees, and costs and
expenses, and expenses claimed in the Litigation, the Appeal, or otherwise,
including, but not limited to, any Claim for non-taxable costs are waived,
relinquished, and released as a result of this Confidential Settlement
Agreement.

 

12.                               Construction.  It is understood that this
Confidential Settlement Agreement was negotiated and prepared by respective
counsel for the Parties as a combined effort designed to meet their respective
clients’ desires and needs. This Confidential Settlement Agreement shall be
interpreted without regard to any presumption or rule requiring interpretation
against the drafter or the party causing this Confidential Settlement Agreement,
any part or provision thereof, or Exhibit thereto, to be drafted, prepared or
revised. The headings in this Confidential Settlement Agreement are only for
convenience and cannot be used in interpretation.

 

13.                               Representations.  The Parties are not relying
upon any prior, contemporaneous, or concurrent oral, tacit, implicit, or written
representation, condition, promise, statement, letter agreement, understanding,
side-deal, inducement, warranty, or utterance as an inducement to enter into
this Confidential Settlement Agreement. This written Confidential Settlement
Agreement constitutes the entire understanding of the Parties with respect to
the disposition of the matters contained herein and all oral, tacit, implicit,
or written representations, side-deals, conversations, inducements,
understandings, warranties, utterances or agreements made prior to,
contemporaneously with, and/or concurrently with execution and delivery of this
Confidential Settlement Agreement (“Representations”) are merged into this
written document and are of no further force and effect.  All such
Representations are adequately addressed and adequately covered by this
Confidential Settlement Agreement.

 

14.                               Lawful Authority.  By signing below, the
Parties hereby represent and warrant that they possess lawful authority to
execute this Confidential Settlement Agreement and all settlement instruments on
behalf of the designated Parties, to bind said Parties to the terms and

 

9

--------------------------------------------------------------------------------


 

conditions of this Confidential Settlement Agreement, and to perform any acts
required by this Confidential Settlement Agreement.

 

15.                               Warranty.  William Megdal specifically
warrants, represents, and covenants that he has all requisite authority to enter
into this Settlement Agreement in his capacity as custodian and/or as Power of
Attorney, to bind Rachel Rose Megdal, Lydia Camille Megdal and Miriam Iris
Megdal to its terms.

 

16.                               Arm’s Length Agreement.  The Parties hereto
mutually acknowledge and agree that this Confidential Settlement Agreement and
the matters memorialized herein have been fully negotiated with the assistance
of counsel at arm’s length.  The Parties further stipulate and agree that the
clauses contained in this Confidential Settlement Agreement are reasonable,
neither party had overwhelming bargaining power, and all Parties were
represented by counsel of their choice and were fully advised concerning this
Confidential Settlement Agreement.

 

17.                               No Intended Third Party Beneficiaries.  This
Confidential Settlement Agreement confers no rights upon any party, person
and/or entity other than the Parties.

 

18.                               Consideration.  The Parties warrant and
represent that they have each received good and valuable consideration for the
promises made herein, and the purchase and sale of Megdal’s Assets, and that the
amounts being paid hereunder are commercially reasonable and lawful.

 

19.                               Legality. The Parties warrant and represent
that they know of no reason why this Confidential Settlement Agreement is in
violation of any federal, state, or local statute, regulation, rule or
ordinance.

 

20.                               Modifications. No change, modification or
waiver of any provision of this Confidential Settlement Agreement or any exhibit
hereto shall be valid or binding unless it is first committed to writing and
signed by all Parties to this Confidential Settlement Agreement. 
Notwithstanding any applicable law, the terms of this paragraph and all other
provisions of this Confidential Settlement Agreement may not be waived by any
prior, contemporaneous, concurrent, or subsequent course of dealing, course of
conduct, trade practice, or attempted modification.

 

21.                               Governing Law.  In any action between any of
the Parties arising out of this Confidential Settlement Agreement, the Parties
agree that the law of the State of Florida shall control any claim in contract,
tort, equity, or otherwise, without regard to the conflict of law principles of
that state.  The Parties agree, warrant, and represent that the selection of the
foregoing law in this Confidential Settlement Agreement: (i) has a reasonable
and logical nexus to each of the Parties and to the Litigation; and (ii) does
not offend any public policy of any other State, or the public policy of any
other state, federal, or other jurisdiction.

 

22.                               Counterparts.  The Parties may execute this
Confidential Settlement Agreement in counterparts, and electronic, email, or
facsimile transmission shall suffice as an original, with each being of equal
dignity as an original.

 

10

--------------------------------------------------------------------------------


 

23.                               Exhibits.  The Exhibits hereto are
incorporated by this reference into this Confidential Settlement Agreement.  In
the event of a conflict between the provisions of this Confidential Settlement
Agreement and the terms of the Exhibits, then the more specific provision shall
be controlling.

 

24.                               Breach and Remedies. A breach of any of the
terms of this Confidential Settlement Agreement, including the material falsity
of any express representation or warranty, and the failure to perform under any
covenant or agreements herein, will entitle the non-breaching Party to exercise
any and all remedies available at law or in equity, subject only to any express
limitations stated in this Confidential Settlement Agreement.  In no event will
this Confidential Settlement Agreement be revoked, rescinded, or terminated for
any reason. The rights and remedies of the Parties hereunder are cumulative and
are in addition to, and not in substitution for, any other rights and remedies
available at law or in equity or otherwise and whether arising herefrom or from
any other cause of action available to the Parties.  No single or partial
exercise by a Party of any right or remedy precludes or otherwise affects the
exercise of any other right or remedy to which that Party may be entitled.

 

25.                               Jury Trial Waiver.  AS A MATERIAL INDUCEMENT
TO ENTER INTO THIS SETTLEMENT AGREEMENT, THE PARTIES HEREBY WAIVE ANY RIGHT TO
HAVE A JURY PARTICIPATE IN RESOLVING A DISPUTE, WHETHER SOUNDING IN TORT,
CONTRACT, EQUITY, OR OTHERWISE ARISING OUT OF, CONNECTED WITH, RELATED TO, OR
INCIDENTAL TO THIS SETTLEMENT AGREEMENT.

 

26.                               Definitions.  As used in this Confidential
Settlement Agreement, the following terms will have the following meanings:

 

a.              “Affiliate” means, with respect to any Person and La-Z-Boy, any
Person that, at any time, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
such Person.  For purposes of this definition the term “control” will mean with
respect to a Person: (a) the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise, and (b) the ownership of securities or
other instruments representing more than 50% of the outstanding voting power of
such Person. Notwithstanding the foregoing, if a venture capital firm, placement
agent, investment bank, angel or seed investor, private equity firm, financial
institutional investor, high net worth individual or group of individuals or
similar financial investor or group of financial investors (collectively,
“Financial Investors”) obtains control of a Person, then the Financial Investor
and any other portfolio companies which such Financial Investor controls will
not be considered Affiliates of such Person. For purposes of this definition of
Affiliate, La-Z-Boy shall be defined to include every subsidiary and affiliated
company to La-Z-Boy listed on Exhibit 21 of its most recent 10-K filing on
June 20, 2017.

 

11

--------------------------------------------------------------------------------


 

b.              “Affiliated Persons” means, with respect to any Person and
La-Z-Boy, its employees, licensees, retailers, resellers, consignees, vendees,
wholesalers, distributors, customers, contractors, consultants, service or
technology partners, end-users, and manufacturers. For purposes of this
definition of Affiliated Persons, La-Z-Boy shall be defined to include every
subsidiary and affiliated company to La-Z-Boy listed on Exhibit 21 of its most
recent 10-K filing on June 20, 2017, and every Person who is an Affiliated
Person to any subsidiary and affiliated company so listed.

 

c.               “Claims” means any claims, counterclaims, cross-claims,
defenses, allegations, demands, debts, dues, liabilities, requests for
declaratory relief, proceedings, actions, royalties, obligations, rights,
reckonings, objections, or causes of action of any kind and of whatsoever nature
or character, arising in any jurisdiction in the world, regardless of whether
existing in the past or present (or whether accrued, actual, contingent, latent,
or otherwise), made or brought for the purpose of recovering any Damages or
royalties or obtaining any equitable relief or any other relief of any kind,
including any and all of the foregoing that were alleged or could have been
alleged in the Litigation or the Appeal and any and all claims for reimbursement
of legal fees, costs, expert fees, and disbursements, including any right to
recover non-taxable costs in the Litigation.  The term “Claims” will
specifically include unknown claims that are based on acts or omissions
occurring on or before the Effective Date that are unknown, unsuspected, and
undisclosed to the claiming party as of the Effective Date, and shall also
include claims pertaining to the conception, design, manufacture, installation,
and patenting of products by La-Z-Boy, its Affiliates, or Affiliated Persons
that do not yet exist.

 

d.              “Contractual Rights” means the right under an oral, written,
implied, or equitable contract, agreement, or understanding to receive a
contractual benefit or claim entitlement to a right or impose an obligation, and
shall include Claims for royalties pertaining to any of the Megdal Assets and
shall also include claims pertaining to the conception, design, manufacture,
installation, and patenting of products by La-Z-Boy, its Affiliates, or
Affiliated Persons regardless of whether such yet exist.

 

e.               “Control” or “Controlled” means, with respect to any Person,
Patent Right, or a Party, the possession by such Party, Person, or its
Affiliates, whether by ownership, license, or otherwise, of the right to grant
to the other Party or Person access to and a license or sublicense (as
applicable) under such Patent Right as set forth in this Agreement without
violating the terms of any agreement with any Third Party as of the time such
Party would first be required hereunder to grant such access and license or
sublicense, as of the time such Party or Person would first be required
hereunder to grant such access and license or sublicense.

 

f.                “Damages” means damages of any kind or nature (including
claims for an account of profits), past, present, or future, arising, in whole
or in any part, directly or indirectly, from the Claims based on acts, Patent
Rights, Intellectual Property

 

12

--------------------------------------------------------------------------------


 

Rights, Contractual Rights, Megdal Assets, or omissions existing or occurring on
or before the Effective Date in any jurisdiction in the world or available under
any state, provincial, federal, or international law, or the law of any country
(or any other act, action, administrative rule or procedure, legislation, or
regulation of any kind or description), including any actual, general, specific,
direct, indirect, commercial, economic, consequential, incidental, special,
punitive, exemplary, or treble damages, that can be obtained directly,
indirectly, or by way of contribution or indemnity, under any theory of
liability whatsoever, including but not limited to, any liability that is
contributory, strict, contractual, or tortious in character, whether at law or
in equity. The term “Damages” will also include royalties, loss of revenue, loss
of expected profits or expected savings, extradition of infringer’s profits,
fines, monetary penalties, court costs, interest, pre-judgment and postjudgment
interest, attorney’s fees, expert fees, and any other related costs or expenses.
“Damages” will specifically include damages for unknown Claims that are based on
acts or omissions occurring on or before the Effective Date that are unknown,
undisclosed, and unsuspected to the claiming party as of the Effective Date.

 

g.               “Intellectual Property Rights” means (a) Patent Rights;
(b) inventions, invention disclosures, and improvements, whether or not
patentable and whether or not reduced to practice; (c) works of authorship in
any and all mediums and all derivative works thereof, whether or not protectable
by copyright and all United States and foreign copyrights to such works
(including all copyright registrations and applications and all renewals and
extensions thereof); (d) ideas, trade secrets, know-how, processes, algorithms,
and other confidential or proprietary information, and all tangible and
intangible embodiments thereof; and (e) all applications, registrations, and
renewals in connection therewith, in the United States and all foreign
jurisdictions; and other proprietary rights however denominated throughout the
world; and copies and tangible embodiments thereof, in any and all forms and
mediums.

 

h.              “Patent Right” or “Patent Rights” means any of the following in
any applicable jurisdiction throughout the world: (a) issued patent, (b) pending
patent application or provisional application, (c) substitution, continuation,
continuation-in-part, division, or renewal related to any of the foregoing, or
any patent granted thereon, (d) patent-of-addition, reissue, reexamination or
extension, or restoration by existing or future extension or restoration
mechanism, including patent term adjustment, patent term extension,
supplementary protection certificate, or the equivalent thereof, (e) utility
model, or (f) counterpart of any of the foregoing.  Without limiting the
generality of the above definition, and for the avoidance of doubt, the term
“Patent Right” or “Patent Rights” shall specifically include any claimed rights
or Claim pursuant to the following patents:  the ‘976 Patent, the ‘439 Patent,
U.S. Patent 6,896,323 dated May 24, 2005, U.S. Patent 8,608,240 dated
December 17, 2013, U.S. Patent 8,459,732 dated June 11, 2013, U.S. Patent
8,366,188 dated February 5, 2013, U.S. Patent 8,506,009 dated August 13, 2013,
U.S. Patent 6,893,085 dated May 17, 2005, U.S. Patent 8,833,844 dated

 

13

--------------------------------------------------------------------------------


 

September 16, 2014, Patent Application 2014/0070585 dated March 13, 2014 and any
issued patent thereon, any other patent held or owned by the Megdal Parties or
in which they claim any interest, any other patent, patent application, or
foreign patent.

 

i.                  “Person” means an individual, company, trust, corporation,
partnership, sole proprietorship, joint venture, limited liability company,
association, unincorporated organization, university, college, or other legal,
governmental or other entity.

 

j.                 “Third Party” shall mean any Person that is not one of the
Parties.

 

27.                               Tax Treatment.  Notwithstanding any other
provision hereof, each Party is responsible for its own tax treatment of this
Confidential Settlement Agreement, and no Party is warranting or representing to
another Party any particular tax treatment.

 

28.                               Personal Injury Related Claims. La-Z-Boy
agrees to fully defend, indemnify and hold Megdal Associates and each of its
members and other individuals associated with Megdal Associates harmless from
all personal injury and related claims (such as loss of consortium) brought by
third parties arising from use of any La-Z-Boy product.  Megdal Associates, its
Members and each of the individuals associated with Megdal Associates shall
cooperate with La-Z-Boy in defending against any such claim.

 

29.                               Other Matters.  LZB will issue (a) to Robins
Kaplan Incoming Trust for Megdal LLC an IRS Form 1099-MISC reflecting the amount
of $13,500,000 in box 14, which is labeled “gross proceeds,” and (b) to each of
the members of Megdal Associates, LLC an IRS Form 1099-MISC reflecting in box 3,
which is labeled “other income,” the portion of $13,500,000 corresponding to the
member’s ownership percentage of Megdal Associates, LLC as set forth in
Exhibit G.

 

[Remainder of Page Left Blank]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS THEREOF, the undersigned Parties have executed this Confidential
Settlement Agreement effective as of the date stated below.

 

LA-Z-BOY INCORPORATED, a Michigan corporation

 

TERRY MEGDAL, an individual

 

 

 

 

 

 

By:

 

 

Date:

 

Name:

 

 

 

Title:

 

 

JANICE FALLER, an individual

Date:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

WILLIAM MEGDAL, an individual

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

WILLIAM MEGDAL, as custodian and/or Power of Attorney for Rachel Rose Megdal,
Lydia Camille Megdal, and Miriam Iris Megdal

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

MEGDAL ASSOCIATES, LLC, a Pennsylvania limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

Dated:

 

 

15

--------------------------------------------------------------------------------


 

FOR PURPOSES OF PARAGRAPH 7:

 

 

 

GREENBERG TRAURIG, P.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

 

FOR PURPOSES OF PARAGRAPH 7:

 

 

 

ROBINS KAPLAN LLP

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

LELAND SCHERMER & ASSOCIATES, P.C.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

 

 

 

LELAND SCHERMER, an individual

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

16

--------------------------------------------------------------------------------


 

COMPOSITE EXHIBIT A

 

RELEASE DOCUMENTATION

 

--------------------------------------------------------------------------------


 

MUTUAL GENERAL RELEASE

 

MEGDAL ASSOCIATES, LLC, a Pennsylvania limited liability company  (“Megdal
Associates”); TERRY MEGDAL, an individual; JANICE FALLER, an individual; DR.
WILLIAM MEGDAL, individually and as Custodian and/or Power of Attorney for
Rachel Rose Megdal, Lydia Camille Megdal, and Miriam Iris Megdal; and LELAND
SCHERMER, an individual (collectively, the “Megdal Associates Parties”) and
LA-Z-BOY INCORPORATED, a Michigan corporation (“La-Z-Boy”) (each a “Party” and
collectively, the “Parties”), effective this    day of December 2017 (the
“Effective Date” is the date on which the last of the Parties named below
executes this Mutual General Release) for and in consideration of the sum of Ten
Dollars ($10.00), the mutual promises between them, and the settlement payment
to be made by La-Z-Boy to the Megdal Associates Parties, or other valuable
consideration, the receipt and sufficiency whereof is hereby acknowledged,

 

(Wherever used herein the term “Party” or “Parties” shall include singular and
plural, heirs, legal representatives, successors, predecessors and assigns of
individuals wherever the context so admits or requires, and “Party” or “Parties”
shall also include all partners, parent, subsidiary and related entities,
affiliates and predecessors and successors in interest of the foregoing parties;
all representatives, agents, members, general partners, limited partners,
independent contractors, and officers and employees, of all the foregoing
parties; and all other persons and parties who are or may be liable on the
Released Claims described herein or against whom the Released Claims could be
asserted, directly or indirectly.  La-Z-Boy shall be defined to include every
subsidiary and affiliated company to La-Z-Boy listed on Exhibit 21 of its most
recent 10-K filing on June 20, 2017, and every Person who is an Affiliate or
Affiliated Person to any subsidiary and affiliated company so listed).

 

HEREBY remise, release, acquit, satisfy and forever discharge each other of and
from all and all manner of action and actions, claims, causes and causes of
action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, Claims, Damages, rights,
discovery demands, information demands, and demands whatsoever, in law or in
equity, which either Party ever had, now has, or which any successor, or assign
of either Party, hereafter can, shall or may have, against each other, for, upon
or by reason of any matter, cause or thing whatsoever, known or unknown,
suspected or unsuspected, disclosed or undisclosed, directly or indirectly, from
the beginning of the world to the day of these presents including, but not
limited to, those arising out of the 2002 License Agreement, the Litigation, the
Appeal, the Intellectual Property Rights, the Contractual Rights, the Patent
Rights, the Disputes, any Claims or causes of action made or referenced in the
Litigation, the Appeal, the Disputes, any and all Claims that were brought or
could have been brought by the Parties, any payment made or that could have been
made in respect of such Claims, or any Claims that were or could have been
brought in the Litigation or the Appeal (collectively, “Released Claims”).

 

The Parties also represent, warrant and agree to the following:

 

1.             The Parties have not transferred or assigned any of the Released
Claims and are the sole owners of the rights being released hereby.

 

1

--------------------------------------------------------------------------------


 

2.             It is understood that this Mutual General Release was negotiated
and prepared as a combined effort and compromise designed to meet the Parties’
need to resolve the Disputes, the Litigation, and the Appeal and was prepared
for sophisticated parties with the assistance of competent counsel.  This Mutual
General Release shall be interpreted without regard to any presumption or
rule requiring interpretation against the drafter or the Party causing this
Mutual General Release to be prepared.

 

3.             In any action between any of the Parties arising out of or
relating to any of the Parties named hereto, the Parties agree that the law of
the State of Florida shall control any claim in contract, tort, equity, or
otherwise, without regard to the conflict of law principles of that state.

 

4.             In consideration of the Payment, the Megdal Associates Parties
acknowledge and agree that they are voluntarily and irrevocably selling and
releasing all Intellectual Property Rights and Contractual Rights, including,
but not limited to, the right to seek all future royalties, sums, fees,
payments, considerations, and monies from La-Z-Boy by consequence of any of the
Megdal Associates Parties’ Intellectual Property Rights, the Megdal Assets, the
Disputes, the Litigation, the Appeal, the Bond, the Final Judgment, the Order,
the 2002 License Agreement, the 1999 Confidentiality Agreement, or any of the
foregoing as amended, as against La-Z-Boy, its Affiliates, and its Affiliated
Persons.

 

5.             In consideration of the payment of the Payment, the Megdal
Associates Parties acknowledge and agree that they are voluntarily and
irrevocably selling and releasing the right to assert, and do release the right
to assert, all past, present and future Patent Rights held by the Megdal
Associates Parties as against La-Z-Boy, its Affiliates, and its Affiliated
Persons.

 

6.             In consideration of the Payment, the Megdal Associates Parties
acknowledge and agree that they are voluntarily and conditionally selling and
releasing the right to assert, and do conditionally release the right to assert,
and conditionally covenant that they shall not assert, any and all Claims and
demands for discovery, requests for documents, subpoenas, demands, information
requests, records requests, depositions, and other discovery demands against
(i) Dewert Antriebs und Systemtechnik, GmbH & Co. KG, a division of Phoenix
Mecano, AG, Phoenix Mecano Ltd., Phoenix Mecano, Inc. (and its division Dewert
Motorized Systems) and its Affiliates and Affiliated Persons, arising out of or
related to the Disputes or the Intellectual Property Rights, the Patent Rights,
the Contractual Rights, the ‘976 Patent, the ‘439 Patent or Megdal’s Assets,
including, but not limited to, that certain Confidentiality Agreement dated
August 29, 2000 between Megdal Associates, LLC and Dewert Motorized Systems,
Division of Phoenix Mecano, Inc., the Dewert/Megdal Schunke Patent and
Technology Agreement effective January 31, 2003 between Paul Megdal and Megdal
Associates, LLC, and Dewert Antriebs und Systemtechnik, GmbH & Co. KG, Phoenix
Mecano, Inc., Dewert Motorized Systems (a division of Phoenix Mecano), and
Phoenix Mecano, Ltd., and the Dewert/Megdal Megatorxx™ Patent and Technology
Agreement dated as of January 31, 2003 between Paul Megdal and Megdal
Associates, LLC, and Dewert Antriebs und Systemtechnik, GmbH & Co. KG, Phoenix
Mecano, Inc., Dewert Motorized Systems (a division of Phoenix Mecano), and
Phoenix Mecano, Ltd. and (ii) Leggett & Platt, Incorporated and its Affiliates
and Affiliated Persons, arising out of or related to the Disputes, or the
Intellectual Property Rights, the Patent Rights, the Contractual Rights, the
‘976 Patent, the ‘439 Patent, or Megdal’s Assets, including that certain

 

2

--------------------------------------------------------------------------------


 

Confidentiality Agreement dated on or about February 28, 2001, all subject to
the condition set forth in the Confidential Settlement Agreement, at paragraph
6.

 

[Remainder of Page Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto set my hand and seal, this      day of
December, 2017.

 

Signed, sealed and delivered in the presence of:

 

LA-Z-BOY INCORPORATED, a Michigan corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

STATE OF               

)

 

 

   ss

 

COUNTY OF             

)

 

 

The foregoing instrument was acknowledged before me this     day of
December 2017 by                       as                       of LA-Z-BOY
INCORPORATED, a Michigan corporation.  She/he personally appeared before me, is
personally known to me or produced                           as identification,
and did take an oath.

 

 

Notary:

 

[NOTARIAL SEAL]

Print Name:

 

 

Notary Public, State of

 

 

My commission expires:

 

 

4

--------------------------------------------------------------------------------


 

Signed, sealed, agreed to, and delivered in the presence of:

 

MEGDAL ASSOCIATES, LLC, a Pennsylvania limited liability company

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

STATE OF               

)

 

 

   ss

 

COUNTY OF             

)

 

 

The foregoing instrument was acknowledged before me this     day of
December 2017 by                       as                       of MEGDAL
ASSOCIATES, LLC, a Pennsylvania limited liability company.  She/he personally
appeared before me, is personally known to me or produced
                          as identification, and did take an oath.

 

 

Notary:

 

[NOTARIAL SEAL]

Print Name:

 

 

Notary Public, State of

 

 

My commission expires:

 

 

5

--------------------------------------------------------------------------------


 

Signed, sealed, agreed to, and delivered in the presence of:

 

 

WILLIAM MEGDAL, individually and as custodian and/or Power of Attorney for
Rachel Rose Megdal, Lydia Camille Megdal, and Miriam Iris Megdal

 

 

 

 

 

STATE OF               

)

 

 

   ss

 

COUNTY OF             

)

 

 

The foregoing instrument was acknowledged before me this     day of
December 2017 by WILLIAM MEGDAL, individually and as custodian and/or Power of
Attorney for Rachel Rose Megdal, Lydia Camille Megdal, and Miriam Iris Megdal. 
He personally appeared before me, is personally known to me or produced
                          as identification, and did take an oath.

 

 

Notary:

 

[NOTARIAL SEAL]

Print Name:

 

 

Notary Public, State of

 

 

My commission expires:

 

 

6

--------------------------------------------------------------------------------


 

Signed, sealed, agreed to, and delivered in the presence of:

 

 

JANICE FALLER, an individual

 

 

 

 

 

STATE OF               

)

 

 

   ss

 

COUNTY OF             

)

 

 

The foregoing instrument was acknowledged before me this     day of
December 2017 by JANICE FALLER, an individual.  She personally appeared before
me, is personally known to me or produced                           as
identification, and did take an oath.

 

 

Notary:

 

[NOTARIAL SEAL]

Print Name:

 

 

Notary Public, State of

 

 

My commission expires:

 

 

7

--------------------------------------------------------------------------------


 

Signed, sealed, agreed to, and delivered in the presence of:

 

 

TERRY MEGDAL, an individual

 

 

 

 

 

STATE OF FLORIDA              

)

 

 

   ss

 

COUNTY OF             

)

 

 

The foregoing instrument was acknowledged before me this     day of
December 2017 by TERRY MEGDAL, an individual.  She personally appeared before
me, is personally known to me or produced                           as
identification, and did take an oath.

 

 

Notary:

 

[NOTARIAL SEAL]

Print Name:

 

 

Notary Public, State of

 

 

My commission expires:

 

 

8

--------------------------------------------------------------------------------


 

Signed, sealed, agreed to, and delivered in the presence of:

 

 

LELAND SCHERMER, an individual

 

 

 

 

 

STATE OF               

)

 

 

   ss

 

COUNTY OF             

)

 

 

The foregoing instrument was acknowledged before me this     day of
December 2017 by LELAND SCHERMER, an individual.  He personally appeared before
me, is personally known to me or produced                           as
identification, and did take an oath.

 

 

Notary:

 

[NOTARIAL SEAL]

Print Name:

 

 

Notary Public, State of

 

 

My commission expires:

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF DISMISSAL WITH PREJUDICE

 

--------------------------------------------------------------------------------


 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF FLORIDA

 

Case No. 14-81476-Civ-Zloch

 

 

 

 

Megdal Associates, LLC,

 

 

 

 

 

 

Plaintiff,

 

 

 

 

 

vs.

 

Jury Trial Demanded

 

 

 

La-Z-Boy Incorporated,

 

 

 

 

 

 

Defendant.

 

 

 

Joint Stipulation For Dismissal With Prejudice

 

Plaintiff Megdal Associates, LLC and La-Z-Boy Incorporated, pursuant to
Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure, hereby jointly agree
and stipulate to the dismissal with prejudice of the above-styled action as
follows:

 

1.              The action, and all claims, defenses and counterclaims that the
parties brought or could have brought, are hereby dismissed with prejudice.

 

2.              The parties shall bear their own attorneys’ fees and costs.

 

3.              The Final Judgment dated February 27, 2017 and the Order dated
August 28, 2017 are hereby deemed satisfied.

 

4.              The Civil Supersedeas Bond posted by La-Z-Boy Incorporated is
discharged and released to La-Z-Boy Incorporated and the surety named therein.

 

The Parties request that the Court enter the Final Order of Dismissal With
Prejudice.

 

--------------------------------------------------------------------------------


 

Dated:

December , 2017

 

Respectfully Submitted,

 

 

By:

/s/

 

By:

/s/

 

 

 

 

 

 

Ronald J. Schutz (Admitted Pro Hac Vice)

 

 

GLENN E. GOLDSTEIN

 

rschutz@robinskaplan.com

 

 

Florida Bar No. 435260

 

Patrick Arenz (Admitted Pro Hac Vice)

 

 

goldsteing@gtlaw.com

 

parenz@robinskaplan.com

 

 

JOHN L. McMANUS

 

Shira Shapiro (Admitted Pro Hac Vice)

 

 

Florida Bar No. 119423

 

sshapiro@robinskaplan.com

 

 

mcmanusj@gtlaw.com

 

Ari Lukoff

 

 

GREENBERG TRAURIG, P.A.

 

alukoff@robinskaplan.com

 

 

401 East Las Olas Blvd., Suite 2000

 

Emily E. Niles

 

 

Fort Lauderdale, FL 33301

 

eniles@robinskaplan.com

 

 

Telephone: (954) 765-0500

 

Robins Kaplan LLP

 

 

Telecopy: (954) 765-1477

 

800 LaSalle Ave.

 

 

 

 

Minneapolis, MN 55402-2015

 

 

—and—

 

Telephone: (612) 349-8500

 

 

 

 

Fax: (612) 339-4181

 

 

JOSHUA R. BROWN

 

 

 

 

Florida Bar No. 826391

 

Michael Kolcun

 

 

brownjr@gtlaw.com

 

Florida Bar No. 0086043

 

 

GREENBERG TRAURIG, P.A.

 

mkolcun@robinskaplan.com

 

 

450 S. Orange Avenue, Suite 650

 

Robins Kaplan LLP

 

 

Orlando, Florida 32801-3371

 

601 Lexington Avenue, Suite 3400

 

 

Telephone: (407) 420-1000

 

New York, NY 10022-4611

 

 

Facsimile: (407) 841-1295

 

Telephone: (212) 980-7400

 

 

 

 

Fax: (212) 980-7499

 

 

—and—

 

 

 

 

 

 

—and—

 

 

KURT KAPPES

 

 

 

 

Admitted Pro Hac Vice

 

Scott G. Hawkins

 

 

kappesk@gtlaw.com

 

Florida Bar No. 0460117

 

 

GREENBERG TRAURIG, LLP

 

shawkins@jonesfoster.com

 

 

1201 K Street, Suite 1100

 

James C. Gavigan

 

 

Sacramento, California 95814,

 

Florida Bar No. 0085909

 

 

Telephone: (916) 442-1111

 

jgavigan@jonesfoster.com

 

 

Facsimile: (916) 448-1709

 

Jones, Foster, Johnston & Stubbs, P.A.

 

 

 

 

Flagler Center Tower

 

 

Attorneys for Defendant

 

505 South Flagler Drive, Suite 1100

 

 

La-Z-Boy, Incorporated

 

West Palm Beach, Florida 33401

 

 

 

 

Telephone: (561) 659-3000

 

 

 

 

Fax: (561) 650-5300

 

 

 

 

 

 

 

 

 

Attorneys for Plaintiff

 

 

 

 

Megdal Associates, LLC

 

 

 

 

--------------------------------------------------------------------------------


 

Certificate of Service

 

I hereby certify that on December     2017, I served the foregoing document on
the following counsel of record via ECF:

 

Glenn E. Goldstein, Esq.

Kurt Kappes, Esq.

John L. McManus, Esq.

Greenberg Traurig, LLP

Greenberg Traurig, P.A.

1201 K Street, Suite 1100

401 East Las Olas Boulevard, Suite 2000

Sacramento, California 95814

Fort Lauderdale, FL 33301

Telephone: (916) 442-1111

Telephone: (954) 765-0500

Facsimile: (916) 448-1709

Telecopy: (954) 765-1477

Email: kappesk@gtlaw.com

Email: goldsteing@gtlaw.com

 

Email: mcmanusj@gtlaw.com

 

 

 

Joshua R. Brown, Esq.

 

Greenberg Traurig, P.A.

 

450 S. Orange Avenue, Suite 650

 

Orlando, Florida 32801-3371

 

Telephone: (407) 420-1000

 

Facsimile: (407) 841-1295

 

Email: brownjr@gtlaw.com

 

 

Dated: December   , 2017

ROBINS KAPLAN LLP

 

 

 

 

By:

/s/

 

 

 

 

 

--------------------------------------------------------------------------------


 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF FLORIDA

 

Case No. 14-81476-Civ-Zloch

 

Megdal Associates, LLC,

 

 

 

 

 

 

Plaintiff,

 

 

 

 

 

vs.

 

Jury Trial Demanded

 

 

 

La-Z-Boy Incorporated,

 

 

 

 

 

 

Defendant.

 

 

 

Final Order For Dismissal With Prejudice

 

THIS CAUSE came before the Court upon the Plaintiff Megdal Associates, LLC and
La-Z-Boy Incorporated’s Stipulation made pursuant to Rule 41(a)(1)(ii) of the
Federal Rules of Civil Procedure for a dismissal with prejudice of the action
litigation, and the Court having been advised to the Parties’ agreement to the
entry of this Order does hereby ORDER and ADJUDGE:

 

1.              This action, and all claims, defenses and counterclaims that the
parties brought or could have brought, are hereby dismissed with prejudice.

 

2.              The parties shall bear their own attorneys’ fees and costs.

 

3.              The Final Judgment dated February 27, 2017 and the Order dated
August 28, 2017 are hereby deemed satisfied.

 

4.              The Civil Supersedeas Bond posted by La-Z-Boy Incorporated is
discharged and released to La-Z-Boy Incorporated and the surety named therein.

 

DONE and ORDERED at Fort Lauderdale, Florida on this    day of January 2018.

 

 

 

 

UNITED STATES DISTRICT JUDGE

 

 

cc: Counsel of record

 

 

--------------------------------------------------------------------------------


 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF FLORIDA

 

Case No. 14-81476-Civ-Zloch

 

Megdal Associates, LLC,

 

 

 

 

 

 

Plaintiff,

 

 

 

 

 

vs.

 

Jury Trial Demanded

 

 

 

La-Z-Boy Incorporated,

 

 

 

 

 

 

Defendant.

 

 

 

Satisfaction of Final Judgment and Order

 

KNOW ALL MEN BY THESE PRESENTS:

 

MEGDAL ASSOCIATES, LLC, a Plaintiff in the above-styled action, wherein an Final
Judgment (“Final Judgment”) was entered on February 28, 2017 and against
La-Z-Boy Incorporated for $6,030,558.25, and an Order was entered on August 28,
2017 and against La-Z-Boy for $96,749.53 in costs (“Order”).

 

MEGDAL ASSOCIATES, LLC hereby acknowledges full and complete satisfaction of the
Final Judgment and the Order and hereby consents that all orders and judgments
in the above-referenced action, whether or not referenced specifically herein,
shall be satisfied fully of record.

 

WITNESS our hand and seal this       day of December, 2017.

 

 

MEGDAL ASSOCIATES, LLC, a Pennsylvania limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

STATE OF                     

)

 

 

 

 

 

)SS

 

 

 

 

COUNTY OF

)

 

 

The foregoing instrument was acknowledged before me this        day of December,
2017, by                              , the                                   
of MEGDAL ASSOCIATES, LLC, a Pennsylvania limited liability company, on behalf
of the limited liability company.  He/she personally appeared before me, is
personally known to me, or has produced                          as
identification.

 

 

Notary:

 

 

[NOTARIAL SEAL]

Print Name:

 

 

 

Notary Public, State of

 

 

My commission expires:

 

 

--------------------------------------------------------------------------------

 


 

IN THE UNITED STATES COURT OF APPEALS

FOR THE ELEVENTH CIRCUIT

 

CASE NO. 17-11397/17-14292

 

MEGDAL ASSOCIATES, LLC,

 

Plaintiff-Appellee,

 

v.

 

LA-Z-BOY INCORPORATED,

 

Defendants-Appellant.

 

UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL

 

ON APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF FLORIDA

 

Glenn E. Goldstein

Elliot H. Scherker

John L. McManus

Brigid F. Cech Samole

Greenberg Traurig, P.A.

Greenberg Traurig, P.A.

401 East Las Olas Blvd., Suite 2000

Wells Fargo Center, Suite 4400

Fort Lauderdale, Florida 33301

333 Southeast Second Avenue

Telephone: 954.765.0500

Miami, Florida 33131

Facsimile: 954.765.1477

Telephone: 305.579.0500

 

Facsimile: 305.579.0717

 

 

Counsel for Defendants-Appellants

 

--------------------------------------------------------------------------------


 

Megdal Associates, LLC v. La-Z-Boy Incorporated

 

Case No. 17-11397/14-14292

 

CERTIFICATE OF INTERESTED PERSONS

 

AND

 

CORPORATE DISCLOSURE STATEMENT

 

Defendants-Appellants submit this list, which includes the trial judge, and all
attorneys, persons, associations of persons, firms, partnerships or corporations
that have an interest in the outcome of this review:

 

1.                                      Arenz, Patrick, Attorney for
Plaintiff-Appellee

 

2.                                      Brown, Joshua R. — Counsel for
Defendant-Appellant

 

3.                                      Cech Samole, Brigid F. — Counsel for
Defendant-Appellant

 

4.                                      Clemente, Katherine M. — Counsel for
Defendant-Appellant

 

5.                                      Gavigan, James C. — Counsel for
Plaintiff-Appellee

 

6.                                      Goldstein, Glenn E. — Counsel for
Defendant-Appellant

 

7.                                      Greenberg Traurig, P.A. — Counsel for
Defendant-Appellant

 

8.                                      Hawkins, Scott G. — Counsel for
Plaintiff-Appellee

 

9.                                      Jones, Foster, Johnston & Stubbs, P.A. —
Counsel for Plaintiff-Appellee

 

10.                               Kappes, Kurt A. — Counsel for
Defendant-Appellant

 

11,                               Kolcun, Michael A. — Counsel for
Plaintiff-Appellee

 

12.                               La-Z-Boy Inc. — Defendant-Appellant

 

C-1

--------------------------------------------------------------------------------


 

Megdal Associates, LLC v. La-Z-Boy Incorporated

 

Case No. 17-11397/17-14292

 

CERTIFICATE OF INTERESTED PERSONS

 

AND

 

CORPORATE DISCLOSURE STATEMENT

(Continued)

 

13.                               McManus, John L. — Counsel for
Defendant-Appellant

 

14.                               Megdal Associates, LLC — Plaintiff-Appellee

 

15.                               Robins Kaplan LLP — Counsel for
Plaintiff-Appellee

 

16.                               Scherker, Elliot H. — Counsel for
Defendant-Appellant

 

17.                               Schutz, Ronald J. — Counsel for
Plaintiff-Appellee

 

18.                               Shapiro, Shira T. — Counsel for
Plaintiff-Appellee

 

19.                               Zloch, The Honorable William J. — U.S.
District Court Judge, S.D.

 

Florida

 

 

/s/ Brigid F. Cech Samole

 

Brigid F. Cech Samole

 

--------------------------------------------------------------------------------


 

Megdal Associates, LLC v. La-Z-Boy Incorporated

 

Case No. 17-11397/17-14292

 

CERTIFICATE OF INTERESTED PERSONS

 

AND

 

CORPORATE DISCLOSURE STATEMENT

(Continued)

 

UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL

 

Appellant La-Z-Boy Incorporated moves this Court for a voluntary dismissal of
its appeal, pursuant to Rule 42(b) of the Federal Rules of Appellate Procedure
and 11th Circuit Rule 42-1(a).  Counsel for Plaintiff-Appellee does not oppose
this motion.

 

Defendant-Appellant and Plaintiff-Appellee have reached an agreement to settle
this matter.  Each party will bear its respective costs and attorneys’ fees
incurred in connection with this appeal.  No costs will be imposed, and no
attorneys’ fees will be assessed against either Party.

 

WHEREFORE, La-Z-Boy Incorporated moves the Court to dismiss this appeal with
prejudice.

 

--------------------------------------------------------------------------------


 

Megdal Associates, LLC v. La-Z-Boy Incorporated

 

Case No. 17-11397/17-14292

 

CERTIFICATE OF INTERESTED PERSONS

 

AND

 

CORPORATE DISCLOSURE STATEMENT

(Continued)

 

 

Respectfully submitted,

 

 

Glenn E. Goldstein

Elliot H. Scherker

John L. McManus

Brigid F. Cech Samole

Greenberg Traurig, P.A.

Greenberg Traurig, P.A.

401 East Las Olas Blvd., Suite 2000

Wells Fargo Center, Suite 4400

Fort Lauderdale, Florida 33301

333 Southeast Second Avenue

Telephone: 954.765.0500

Miami, Florida 33131

Facsimile: 954.765.1477

Telephone: 305.579.0500

 

Facsimile: 305.579.0717

 

 

 

By:

/s/ Brigid F. Cech Samole

 

 

Brigid F. Cech Samole

 

 

Counsel for Defendants-Appellants

 

CERTIFICATE OF SERVICE

 

I hereby certify that on December   , 2017, I electronically filed the foregoing
with the Clerk of Court using CM/ECF.  I also certify that the foregoing
document is being served this day on all counsel of record identified below via
transmission of Notices of Electronic Filing generated by CM/ECF.

 

 

Scott G. Hawkins, Esq.

Patrick M. Arenz, Esq.

James C. Gavigan, Jr., Esq.

Shira T. Shapiro, Esq.

Jones, Foster, Johnston & Stubbs, P.A.

Robins Kaplan L.L.P.

Flagler Center Tower

800 LaSalle Avenue

505 South Flagler Drive, Suite 1100

2800 LaSalle Plaza

West Palm Beach, Florida 33401

 

--------------------------------------------------------------------------------


 

Megdal Associates, LLC v. La-Z-Boy Incorporated

 

Case No. 17-11397/17-14292

 

CERTIFICATE OF INTERESTED PERSONS

 

AND

 

CORPORATE DISCLOSURE STATEMENT

(Continued)

 

Minneapolis, Minnesota 55402

Telephone: (561) 659-3000

Telephone: (612) 349-8500

Email: shawkins@jonesfoster.com

Facsimile: (612) 339-4181

Email: jgavigan@jonesfoster.com

Email: parenz@robinskaplan.com

 

Email: dspence@robinskaplan.com

 

Email: sshapiro@robinskaplan.com

 

Email: dmuscatell@robinskaplan.com

 

Email: alukoff@robinskaplan.com

 

Email: eniles@robinskaplan.com

 

Email:

 

Megdal_Assocs_RK@robinskaplan.com

 

 

 

 

Ronald J. Schutz, Esq.

 

Michael A. Kolcun, Esq.

 

Robins Kaplan L.L.P.

 

601 Lexington Avenue, Suite 3400

 

New York, New York 10022-4611

 

Telephone: (212) 980-7400

 

Facsimile: (212) 980-7499

 

Email: rschutz@robinskaplan.com

 

Email: llind@robinskaplan.com

 

Email: mkolcun@robinskaplan.com

 

 

/s/

Brigid F. Cech Samole

 

 

Brigid F. Cech Samole

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF JOINDER

 

--------------------------------------------------------------------------------


 

JOINDER

 

I HAVE READ AND UNDERSTAND PARAGRAPH 7 OF THE CONFIDENTIAL SETTLEMENT AGREEMENT
DATED DECEMBER    2017, AND I IRREVOCABLY AGREE TO BE BOUND BY ALL OF THE
STIPULATIONS AND REQUIREMENTS OF PARAGRAPH 7 OF THE CONFIDENTIAL SETTLEMENT
AGREEMENT AS THOUGH I WAS A PARTY THERETO, INCLUDING THE REQUIREMENT NOT TO
DISCLOSE THE CONFIDENTIAL INFORMATION TO THIRD PARTIES EXCEPT AS PERMITTED
THEREIN.

 

 

 

 

Signature

 

 

 

 

 

Print Name Signed Above

 

 

 

 

 

Date

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF CERTIFICATION

 

--------------------------------------------------------------------------------


 

CERTIFICATION

 

I HEREBY CERTIFY, that from the Effective Date to the date of Closing (as
defined in the Confidential Settlement Agreement), the Parties and persons bound
by the confidentiality provisions of this Paragraph 7 have not violated
Paragraph 7 of the Confidentiality Agreement.

 

IN WITNESS THEREOF, the undersigned Parties have executed this Certification on
the date below and effective as of the date of Closing.

 

LA-Z-BOY INCORPORATED, a Michigan corporation

 

TERRY MEGDAL, an individual

 

 

 

By:

 

 

Date:

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

JANICE FALLER, an individual

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

WILLIAM MEGDAL, an individual

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

WILLIAM MEGDAL, as custodian and/or Power of Attorney for Rachel Rose Megdal,
Lydia Camille Megdal, and Miriam Iris Megdal

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

MEGDAL ASSOCIATES, LLC, a Pennsylvania limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

Dated:

 

 

--------------------------------------------------------------------------------


 

GREENBERG TRAURIG, P.A.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

 

ROBINS KAPLAN LLP

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

 

LELAND SCHERMER & ASSOCIATES, P.C.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

 

LELAND SCHERMER, an individual

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ASSIGNMENT

 

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

WHEREAS, the undersigned, hereinafter referred to as Assignor, currently owns
certain right, title, and interest in the invention entitled

 

ELECTRIC-MOTOR DRIVEN ACTUATOR

 

for which the following applications or patents pertain:

 

United States Patent Application Serial No. 10/196,851 filed on July 17, 2002
(now United States Patent Number 6,952,976, issued on October 11, 2005),

 

WHEREAS, Megdal Associates, LLC, a Pennsylvania limited liability company,
having a principal place of business in Boca Raton, FL, hereinafter referred to
as Assignor, is desirous of transferring Assignor’s interest therein:

 

WHEREAS, La-Z-Boy Incorporated, a Michigan corporation, having a principal place
of business at 1 La-Z-Boy Drive, Monroe, MI 48162, hereinafter referred to as
Assignee, is desirous of receiving Assignor’s interest referenced above.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy
whereof is hereby acknowledged, Assignor by these presents does, as of
December    2017, sell, assign and transfer unto Assignee and its successors in
interest, all of its right, title, and interest in the United States of America
to the invention as described in the aforesaid applications, said applications
for patent and all Letters Patent therefore, to be held and enjoyed by Assignee
to the full end of the term for which said Letters Patent are granted and any
extensions thereof or by any other patent applications filed on said invention
as fully and entirely as the same would have been held by Assignor had this
assignment and sale not been made, and the right to recover for past
infringements of, or liabilities for, any of the rights relating to any of said
applications or patents resulting therefrom;

 

Assignor hereby covenants and agrees to execute all instruments or documents
required or requested for the making and prosecution of any applications of any
type for patent in the United States including, but not limited to, any
provisional, continuation, continuation-in-part, divisional, renewal or
substitute thereof, and as to letters patent any reissue, re-examination, or
extension thereof, and for litigation regarding, or for the purpose of
protecting title to the said invention, the applications for patent, or Letters
Patent therefor, and to testify in support thereof, for the benefit of Assignee
without further or other compensation than that above set forth; and

 

Assignor hereby covenants that no assignment, sale, agreement or encumbrance has
been or will be entered into which would conflict with this Assignment, other
than an identical assignment with an earlier effective date.

 

--------------------------------------------------------------------------------


 

MEGDAL ASSOCIATES, LLC

 

By:

 

 

 

 

 

Witness

 

 

 

Printed Name:

 

 

Date:

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

Witness

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

PUBLIC STATEMENT BY LA-Z-BOY

 

--------------------------------------------------------------------------------


 

We have been a party to a civil lawsuit over a contract that the other party
contends required us to make payments in respect of certain power units.
Following a verdict in the civil lawsuit during fiscal 2016, we recognized
expense of $5.5 million in our consolidated statement of income. Subsequent to
that verdict, we have, in our consolidated statement of income, accrued $3.9
million of expense for royalties and interest related to this matter, for sales
of certain power units from February 2016 through October 2017. During fiscal
2018, we reached an agreement to settle the legal dispute, including resolving
all associated obligations for payments, future and past, for $13.5 million.
With the announced settlement, which resolves all of the company’s past and
future obligations that were at issue in the litigation, La-Z-Boy will recognize
an additional charge of $4.1 million in the third quarter of fiscal 2018. We
paid the settlement in the third quarter of fiscal 2018 and recorded the
majority of the $13.5 million charge in our consolidated statement of income, in
selling, general and administrative expense.

 

On December 21, 2017, La-Z-Boy Incorporated (“we,” “us,” “our” or the “Company”)
entered into a  settlement agreement and release (the “Settlement Agreement”)
with Megdal Associates, LLC, a Pennsylvania limited liability company; Terry
Megdal, an individual; Janice Faller, an individual; Dr. William Megdal,
individually and as Custodian and/or Power of Attorney for Rachel Rose Megdal,
Lydia Camille Megdal, and Miriam Iris Megdal;  and Leland Schermer, an
individual (collectively, “Megdal”),  with respect to the civil lawsuit filed
against us over a contract Megdal claimed required us to make payments in
respect of certain power units (the “Contract”).

 

Under the terms of the Settlement Agreement, the parties settled the legal
dispute with no admission of liability, wrongdoing or responsibility by any of
the parties, released each other from all future and past claims under the
contract, including resolving all associated future royalty obligations, and
agreed to dismiss all claims with prejudice, and we have agreed to pay Megdal
the aggregate sum of $13.5 million which we will pay during the third quarter of
fiscal 2018.

 

The settlement follows a verdict returned against us in fiscal 2016 with respect
to the Contract, at which time we recognized an expense of $5.5 million in our
consolidated statement of income.  Subsequent to that verdict we have accrued an
additional $3.9 million of expense related to royalties and interest related to
this matter.  With the announced settlement, we will recognize an additional
charge of $4.1 million in the third quarter of fiscal 2018.

 

A copy of the Settlement Agreement is filed as Exhibit 10.1 to this Current
Report on Form 8-K and is incorporated herein by reference. The description of
the Settlement Agreement in this Item 1.01 does not purport to be a complete
description and is qualified in its entirety by reference to the full text of
the Settlement Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

MEMBERSHIP OWNERSHIP PERCENTAGES OF MEGDAL ASSOCIATES, LLC

 

--------------------------------------------------------------------------------


 

Terry Megdal:  33.3% (1/3)

 

Rachel Rose Megdal: 11.11% (1/9)

 

Lydia Camille Megdal: 11.11% (1/9)

 

Miriam Iris Megdal: 11.11% (1/9)

 

Janice Faller: 33.3% (1/3)

 

--------------------------------------------------------------------------------